 E. I. DUPONT DE NEMOURS & COMPANY649E. I. DUPONT DE NEMOURS & COMPANY'(SAVANNAH RIVER PLANT)andOPERATING ENGINEERS,LOCAL UNION No. 470,INTERNATIONALUNION OF OPERATING ENGINEERS,AFL,2 PETITIONERE. I. DUPONT DE NEMOURS & COMPANY(SAVANNAH RIVER PLANT)andSAVANNAH RIVER ATOMIC TRADES COUNCIL,METAL TRADESDEPARTMENT,AFL,3PETITIONER.CasesNos. 11-RC-640 and11-RC-641.February17,1955Decision and Direction of ElectionsUpon separate petitions duly filed under Section 9 (c) of theNational Labor Relations Act, a consolidated hearing was heldbefore Robert Cohn, hearing officer.The hearing officer's rulingsmade at the hearing are free from prejudicial error and are herebyaffirmed.Upon the entire record in these cases, the Board finds :1.The Employer is engaged at its Savannah River project in themanufacture of fissionable materials of the kind and in the quantityprescribed by the Atomic Energy Commission under a cost-plus-fixed-fee contract with the commission.Despite the Board's assertion ofjurisdiction over similar operations of the Employer at another atomicenergy project, the Dana plant,' the Employer contests jurisdictionof the Board in the present case for the reason that the United StatesGovernment owns all the manufacturing facilities, raw materials,products, and property.In the recentMaytagcase 5 the Boarddecided that it would assert jurisdiction over enterprises which areengaged in providing goods or services directly related to nationaldefense pursuant to Government contracts, including subcontracts,in the amount of $100,000 or more a year. The Employer hereinmeets the national defense standard of theMaytagcase, as it iscurrently operating under a Government contract with the AtomicEnergy Commission involving more than $100,000.Accordingly,we find that the Employer is engaged in commerce within the mean-ing of the Act and that it will effectuate the purposes of the Act toassert jurisdiction herein.2.The labor organizations involved claim to represent employeesof the Employer.3.Questions affecting commerce exist concerning the representa-tion of the employees of the Employer in Cases Nos. 11-RC-641 and11-RC-640 within the meaning of Section 9 (c) (1) and Section 2(6) and (7) of the Act.The name of the Employerappears as amended at the hearing.zHerein called the Engineers.Herein called the Council.'E. 1. Dupontde Nemours and Company(Dana Plant),107 NLRB 1504.6Maytag Aircraft Corp, 110 NLRB 594111 NLRB No. 110. 650DECISIONS OF NATIONAL LABOR RELATIONS BOARD4. In Case No. 11-RC-641 the Council seeks a unit of all main-tenance employees excluding power department employees and traincrews (engineers, conductors, and switchmen).No labor organiza-tion seeks the power department employees on a separate basis. InCase No. 11-RC-640 the Engineers seeks a unit of train crewmen.The Employer contends that, in its highly integrated operations,only a production and maintenance unit is appropriate.There isno history of bargaining involving any of the employees concerned.At the hearing, the Employer moved to dismiss the petitions hereinon the ground that the Board, in theDanacase, had adjudicatedthe unit issues presented herein. In effect, the Employer contendsthat the Board had applied theNational Tubeprinciple 6 to the highlyintegrated atomic energy operations at the Dana plant and found thatonly a production and maintenance unit was appropriate.We findno merit in this contention.The Board dismissed the petitions intheDanacase because the units requested therein were intrinsicallyand inherently inappropriate. It did not do so because only a plant-wide unit was appropriate, nor because it was applying theNationalTubedoctrine.In the recentAmerican Potashcase,' the Board con-sidered again theNational Tubeprinciple and, after adverting tothe industries in which the principle had been applied, stated unequiv-ocally that theNational Tubedoctrine would not be further extended.We reiterate this clear expression of policy and shall not extend theNational Tubeprinciple to the basic atomic energy industry.Accord-ingly, we deny the Employer's motion to dismiss and shall considerthe appropriateness of the maintenance and train crews units requestedherein.The Savannah River plant is located on a site of approximately200,646 acres and employs approximately 1,000 production and 2,416maintenance employees. Included among these maintenance employ-ees are 481 power department employees and 27 members of the traincrews.The approximately 280 buildings are connected by 159 milesof highway and 82 miles of railroad track. The various productionfacilities are located in areas, each being at least 5 miles from theperimeter of the site and 2 miles from each other. The operation re-quires highly involved and complex machinery and the presence ofradioactivity makes the process extremely dangerous.The MaintenanceUnit-Case No. 11-RC-641The plant is divided administratively into four broad divisions-(1) production, (2) works technical, (3) works engineering, and (4)general services.The maintenance employees, including those sought6 National Tube Company,76 NLRB 1199.7 AmericanPotash & Chemical Corporation,107 NLRB 1418. E. I. DUPONT DE NEMOURS & COMPANY651by the Council, comprise the hourly paid employees in the last twodivisions.In the works engineering division, the hourly paid employees aresubdivided into four departments: (1) Mechanical maintenance, (2)electricalmaintenance, (3) instrument maintenance, and (4) power.Mechanical maintenance employees perform the physical, mechanicalwork of keeping the buildings, equipment, and services in repair.For example, their duties include boiler overhaul, pipefitting, sheet-metal, carpentry, millwright, painting, welding, and machine work.Electricalmaintenance employees maintain certain parts of specialand complex electrical devices and controls installed in the processequipment and process serving equipment of the plant. Instrumentmaintenance employees are concerned with the normal operation ofmeasurement and automatic control apparatus which guides and op-erates the production process and are principally concerned withmeasuring variables, such as fluid flow rate, pressure, temperature,liquid level, specific gravity, and weight.Power department employ-ees operate and maintain power equipment and thus furnish electric-ity, water, steam, heat, and air-conditioning.In the general services division, the hourly paid employees work intwo departments: (1) Services and (2) traffic and transportation.In services, the employees serve the entire plant, rendering housing,janitorial, laundry, and fire fighting services. In the traffic and trans-portation department, there are four sections: (a) Labor and heavyequipment operation, (b) automotive operation, (3) railroads, and(4) equipment maintenance.The employees in the labor and heavyequipment operation section, including riggers, crane operators, truck-drivers, laborers, filling station attendants, and toolroom attendants,engage in excavation and earth work, heavy rigging and scaffold erec-tion, handling and transportation of materials, maintenance of per-manently installed hoisting equipment and elevators, and maintenanceof highways and grounds.Employees in the automotive operationsection include equipment inspectors, who inspect in connection withmaintenance of forklift trucks and light automotive equipment in pro-duction departments; truckdrivers; automobile drivers; and motorpool attendants, who furnish personnel transportation and messengerservice.The hourly paid employees in the railroads section are traincrews (engineers, conductors, and switchmen), who operate trains inthe transportation of materials and trackmen, who maintain the track.In the equipment maintenance section, the hourly paid employees areautomotive mechanics, heavy equipment mechanics (including shop-men located in the locomotive shop), truckdrivers, tube and tire men,filling station attendants, and servicemen, who supply fuel, service,and prescheduled maintenance to the units of transportation and 652DECISIONSOF NATIONALLABOR RELATIONS BOARDheavy equipment, ranging from portable gas powered pumps andcompressors up to cranes, locomotives, and railroad cars.A majority of the employees in the four departments in the worksengineering division-mechanical, electrical, and instrument mainte-nance and power employees-are permanently stationed in the pro-duction area while the rest serve the plant as a whole. The variousdepartments in the general services division also serve the entire plantbut do not appear to have permanent stations in production areas.All of the maintenance employees described above, including thepower department employees, receive on-the-job training, the amountvarying up to as much as 5 years in some cases, depending on the jobclassification, experience, and aptitudes of the employee.No formalapprenticeship exists for the various job classifications and the em-ployees become specialists equipped to do the job required in the Em-ployer's plant rather than particular kinds of craftsmen.The Council seeks to represent all hourly paid employees of theworks engineering division and of the general services division, ex-cluding only power department employees and train crews.We donot believe that such a maintenance unit excluding power departmentemployees, not sought to be represented on a separate basis, is appro-priate.The Employer administratively classifies, power departmentemployees with maintenance employees and apparently considers themmore related to maintenance employees than to any other group, suchas production or technical employees.While the Council does notseek to represent the power department employees it inconsistently re-quests employees, such as truckdrivers in the general services division,who are no more closely related to the maintenance employees than thepower department employees.The Board has in the past, in the ab-sence of bargaining history and where the group is distinct and iden-tical, set up maintenance employees in a single bargaining unit.'However, the Board has customarily included power employees in amaintenance unit where no labor organization seeks to represent themon a separate basis.'On the other hand, it has held inappropriate amaintenance unit from which power employees, not sought separately,were excluded.10The omission of the power department employeesfrom the maintenance unit herein would result not only in fragmenta-tion of units but also in the lack of any representation of such em-8 Courtaulds(Alabama)Inc,109 NLRB571; TheRuberosd Company,109NLRB 257.9ShorelandFreezers, Inc,108 NLRB 723 (powerengineers) ,Tuxedo Candy Company,106 NLRB 1399 (powerhouse engineers).The union preferred to represent them in main-tenancebut the sameunion was willing to represent them separately.The Board placedthem in themaintenance unit.Carboloy Department of General Electric Company,104NLRB 596 (powerhouse employees).10Westinghouse Electric Corporation,Electronic Tube Division,102 NLRB 275 at p. 277.The fact thatthe steam and other products furnished by power department employees areused in the production process does not disassociate them from maintenanceemployees normakethem productionemployeesSeeGeneral Foods Corporation,Maxwell House Di-vision,110 NLRB 265,The Formica Company,109 NLRB 964. E. I. DUPONT DE NEMOURS& COMPANY653ployees."Finally, the record shows that the Council had in 1952attemptedto organizeall the production and maintenance employeesand lost the Board-directed election.12 It thus appears that the onlybasisfor findingamaintenanceunit, excluding power departmentemployees, to be appropriate would be the extent of the Council'sorganizationamong the employees, which we are forbidden to do bySection 9 (c) (5) of the Act.13In view of the foregoing, and as the Board has considered thatpower department employees properly belong with the other main-tenance employees, we find that the unit of maintenance employees,excluding power employees, requested by the Council, is inappropri-ate.However, the Council has indicated its willingness to representthe power department employees with the othermaintenanceemploy-ees inthe broad overall maintenance unit, which we find appropriatewithin the meaning of the Act.We shall direct an election among themaintenanceemployees, including the power department employees.Accordingly, in view of the foregoing, we find thatallmaintenanceemployees in the works engineering and general services divisions,including power department employees, at the Employer's SavannahRiver Plant at Aiken, South Carolina, but excludingtrain crews, allother employees, guards, and supervisors as defined in the Act, con-stitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.The Train Crews Unit-Case No. 11-RC-64The Engineersseeks aunit of train crews, which the Employer con-tends is inappropriate because it does not include all employees doingrailroad work.The 27 locomotive engineers, conductors, and switch-men, who comprise the train crews sought by the Engineers,are a partof the railroads section in the traffic and transportation departmentdiscussed above.They operate conventional railroad equipment inthe movement of materials over the 82 miles of standard gauge rail-road track on plant property and exercise the normal functions andskills of their classifications.Eighty-two percent of the train crewshad previous railroad experience and the remainder were trained bytheEmployer.However, all receive specialized training.Theirrates of pay are among the top paid in the plant and they perform noduties except operatingtrains.These railroad employeesare sepa-rately supervised and do not interchange with other employees.Al-"CompareBachmann Uxbridge Worsted Corporation, (Uxbridge Mill),109 NLRB 868;Thomas Electronics,Inc.,107 NLRB 614.'aE. I. Dupont de Nemours&Company, Inc.,Explosives Department,Atomic EnergyDivision,Case No 11-RC-485, notreportedin printed volume of Board Decisions andOrders(the petitionwas filed December19, 1952,and the election was held May 22, 1953).'a The Curtis Bay Towing Company,105 NLRB 524;Morton Salt Company,100 NLRB610;PacificLaundry Company,Limited,99NLRB 1011. 654DECISIONS OF NATIONAL LABOR RELATIONS BOARDthough, because of radioactivity, there are some production operatorswho by remote control electrically operate a locomotive in and out ofa production building (separations) , this is not the operation of a trainin its normal sense but is more akin to electrical production work.These employees perform production rather than railroad work andare properly excluded from the railroad crew unit hereinafter foundappropriate.As the train crews are separately located and super-vised, do not interchange with other employees, perform customaryrailroad work, and exercise the skills of their classification, we con-clude that a separate unit of the train crews is appropriate.14Accordingly, we find that all train crews, including engineers,switchmen, and conductors, at the Employer's Savannah River Plantat Aiken, South Carolina, but excluding all other employees and super-visors as defined in the Act, constitute a unit appropriate for the pur-poses of collective bargaining within the meaning of Section 9 (b) ofthe Act.[Text of Direction of Elections omitted from publication.]CHAIRMAN FARMER took no part in the consideration of the aboveDecision and Direction of Elections.1KennecottCopper Corporatvon, Ray Mines Division.,106 NLRB 390,Ravenna Arsenal,Inc , et at.,100 NLRB 1129 ,WesternEquipmentCompany,96 NLRB 1376.LINDSAY NEWSPAPERS, INC., D/B/A SARASOTA HERALDTRIBUNE ANDJOURNALandINTERNATIONAL PRINTINGPRESSMENAND ASSISTANTS'UNION OF NORTH AMERICA,AFL,PETITIONER.Case No. 10-RC-2892.February 17,1955Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Allen Sinsheimer, Jr., hear-ing officer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.'Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certain em-ployees of the Employer.The Employer contends the Petitioner is incapable of serving asbargaining representative because of alleged assistance by company1 The Employer moves to dismiss the petition on grounds relating to (1) the Petitioner'srepresentative status,(2) the existence of a question concerning representation,and (3)the appropriateness of the requested unit.For the reasons indicated hereinafter, themotion is denied111 NLRB No. 115.